Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1-7 and 10-20 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a combined adjustable pet ball-throwing rod as claimed in detail, especially the feature of the rear ball socket hollow sleeve sleeved outside the hollow connecting tube, a locking device on one side of the hollow sleeve, a through slot on a side wall of the hollow sleeve, two rotating lugs provided on the side wall of the hollow sleeve located at two ends of the through slot in a lengthwise direction of the through slot, each rotating lug extends outward from the side wall of the hollow sleeve, a middle of the each rotating lug is provided with a shaft hole and a rotating shaft in the shaft hole, a flip portion rotatably sleeved outside the rotating shaft with an eccentric hole, the rotating shaft passes through the eccentric hole, and a locking body between the flip portion and through slot. Applicant’s arguments were persuasive because they showed that Hill in view of Matsumoto neither discloses nor suggests the pet ball-throwing rod as provided by claim 1. Hill in view of Matsumoto teaches a front ball socket fixed to a first end of the rod body with a hollow connecting tube, a detachable rear ball socket slidably sleeved on the hollow connecting tube and the front ball socket and the rear ball socket form an elastic ball socket but not a rear ball socket hollow sleeve sleeved outside the hollow connecting tube, a locking device and through slot on a side wall of the hollow sleeve, two rotating lugs on the side wall of the hollow sleeve at two ends of the through slot in a lengthwise direction, each lug extends outward from the side wall, a middle of the each lug provided with a rotating shaft in the shaft hole, a flip portion rotatably sleeved outside the rotating shaft that passes through the eccentric hole, and a locking body between the flip portion and through slot; thus, Hill in view of Matsumoto do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643